ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_04_FR.txt.                                                                                              758




                                        OPINION INDIVIDUELLE
                                  DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                                               table des matières

                                                                                      Paragraphes

                       I. Prolégomènes	                                                     1‑3
                      II. Les manifestations de la dimension préventive dans le droit
                          international contemporain	                                       4‑5
                      III. Le régime juridique autonome des mesures conservatoires            6

                          1. L’évolution des mesures conservatoires	                       7‑12
                          2. L’édification du régime juridique autonome des mesures
                             ­conservatoires	                                             13‑16
                      IV. L’extension du champ de la protection offerte par les
                          mesures conservatoires	                                         17‑23
                      V. Le non‑respect de mesures conservatoires en tant que man-
                         quement autonome engageant en lui‑même la responsabilité
                         de l’État	                                                       24‑25
                      VI. La jurisprudence de la Cour relative à l’inexécution
                          d’obligations découlant de mesures conservatoires	              26‑33
                  VII. Quelques réflexions sur la nécessité de constater sans délai
                       le non‑respect de mesures conservatoires                           34‑44
                 VIII. Le contrôle de la mise en œuvre des mesures conserva-
                       toires	                                                            45‑46
                      IX. Le non‑respect de mesures conservatoires et la réparation
                          des dommages	                                                   47‑52
                      X. Le devoir de diligence et la corrélation entre les principes
                         de prévention et de précaution	                                  53‑57
                      XI. La voie vers le développement progressif des mesures
                          ­conservatoires	                                                58‑66
                 XII. Récapitulation finale	                                              67‑73

                                                        *


                                                                                              97




5 Ord 1088.indb 191                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 759

                                              I. Prolégomènes

                    1. Si je me suis associé à la majorité de la Cour dans le présent arrêt
                 rendu en ce 16 décembre 2015 dans les deux affaires jointes relatives, res-
                 pectivement, à Certaines activités menées par le Nicaragua dans la région
                 frontalière (Costa Rica c. Nicaragua) et à la Construction d’une route au
                 Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), cette
                 décision n’en soulève pas moins un certain nombre de points qui, bien
                 que la Cour ne les ait pas examinés de manière approfondie dans son
                 raisonnement, revêtent de l’importance en ce qu’ils ont trait au bon exer-
                 cice de la fonction judiciaire internationale. J’estime donc devoir m’arrê-
                 ter sur ces points dans l’exposé de mon opinion individuelle, dans l’espoir
                 que mes réflexions puissent être utiles à la Cour lorsqu’elle se penchera
                 sur la question dans le cadre de futures affaires.
                    2. Je commencerai par m’intéresser aux manifestations, dans le présent
                 contexte, de la dimension préventive en droit international contemporain
                 avant de passer à un point essentiel, que j’ai déjà fait valoir dans le cadre
                 de différentes affaires dont la Cour a eu à connaître, à savoir l’édification
                 d’un régime juridique autonome des mesures conservatoires à mesure que
                 celles‑ci évoluaient (après avoir été transposées du droit procédural
                 interne comparé au droit international). J’en viendrai ensuite à l’expan-
                 sion du champ de la protection offerte par ces mesures et à leur non‑­
                 respect en tant que manquement autonome engageant la responsabilité de
                 l’Etat, puis examinerai les décisions de la Cour relatives à l’inexécution
                 d’obligations découlant de mesures conservatoires.
                    3. Dans la partie suivante, j’exposerai mes réflexions quant à la néces-
                 sité que la Cour constate de tels manquements sans délai. Je m’intéresse-
                 rai ensuite à la question du contrôle de la mise en œuvre des mesures
                 conservatoires, et à la relation entre leur inexécution et l’obligation de
                 réparation (sous toutes ses formes) des dommages causés, avant de passer
                 au devoir de diligence et à la corrélation entre le principe de prévention et
                 le principe de précaution. Je retracerai pour finir le développement pro-
                 gressif des mesures conservatoires et exposerai, enfin et surtout, mes
                 conclusions sur le sujet en récapitulant les principaux points développés
                 au fil de l’exposé de la présente opinion individuelle.




                           II. Les manifestations de la dimension préventive
                               dans le droit international contemporain

                    4. Je relève tout d’abord que ces deux affaires jointes, relatives à Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière et à la
                 Construction d’une route au Costa Rica le long du fleuve San Juan, mettent
                 en exergue la pertinence de la dimension préventive en droit international
                 contemporain, dont témoigne le présent arrêt du 16 décembre 2015

                                                                                            98




5 Ord 1088.indb 193                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 760

                 puisque la Cour y constate le non‑respect de mesures conservatoires et ses
                 conséquences juridiques (en l’affaire relative à Certaines activités) et y
                 confirme l’existence de l’obligation de procéder à une évaluation de l’im-
                 pact sur l’environnement (en l’affaire relative à la Construction d’une
                 route). Cette dimension préventive revêt une importance croissante dans
                 les régimes de protection (notamment ceux relatifs à la personne humaine
                 et à l’environnement), et touche en outre de très près aux principes géné-
                 raux du droit. Elle ressort clairement des ordonnances en indication de
                 mesures conservatoires rendues successivement par la Cour les 8 mars
                 2011, 16 juillet 2013 et 22 novembre 2013 1.
                    5. Les Parties ont l’une et l’autre accordé beaucoup d’attention à la
                 question de l’inexécution ou de la violation des ordonnances susmention-
                 nées, non seulement dans le cadre de la procédure relative à chacune de
                 ces ordonnances 2, mais également au fil de la procédure sur le fond (tant
                 écrite qu’orale) en l’affaire relative à Certaines activités. Le Costa Rica a
                 en effet exposé dans son mémoire 3 — sur tout un chapitre — ainsi que
                 dans ses plaidoiries 4 ses préoccupations quant à l’inexécution ou la vio-
                 lation de l’ordonnance du 8 mars 2011, le Nicaragua ayant lui aussi
                 consacré un chapitre entier de son contre‑mémoire 5 et une partie de ses
                 plaidoiries 6 à cette question. Les mêmes préoccupations ont été formu-
                 lées concernant l’ordonnance en indication de mesures conservatoires
                 ultérieure du 16 juillet 2013 rendue par la Cour — et les événements qui
                 l’ont suivie — dans le cadre des plaidoiries du Costa Rica 7 et du Nicara-
                 gua 8. Puis une fois encore, s’agissant de la troisième ordonnance relative
                 aux mesures conservatoires, que la Cour a rendue le 22 novembre 2013,
                 des arguments similaires ont été avancés lors de la procédure orale par le
                 Costa Rica 9 et le Nicaragua 10.


                                        III. Le régime juridique autonome
                                            des mesures conservatoires

                   6. J’ai, depuis un certain temps déjà, conscience de l’existence d’un
                 régime juridique autonome des mesures conservatoires, ayant, dans le
                      1
                      Il peut également être fait référence à l’ordonnance ultérieure du 13 décembre 2013.
                      2
                      Voir, s’agissant des plaidoiries du Costa Rica, CR 2013/24 du 14 octobre 2013,
                 p. 12‑61 ; et CR 2013/26 du 16 octobre 2013, p. 8‑35 ; et, s’agissant des plaidoiries du Nica-
                 ragua, CR 2013/25 du 15 octobre 2013, p. 8‑57 ; et CR 2013/27 du 17 octobre 2013, p. 8‑44.
                    3 Voir mémoire, chap. VI, par. 6.1‑6.63.
                    4 Voir CR 2015/2 du 14 avril 2015, p. 17 et 23‑25 ; CR 2015/4 du 15 avril 2015, p. 23‑32 ;

                 et CR 2015/14 du 28 avril 2015, p. 39‑42 et 65‑66.
                    5 Voir contre‑mémoire, chap. 7, par. 7.4‑7.46.
                    6 Voir CR 2015/5 du 16 avril 2015, p. 18 ; CR 2015/7 du 17 avril 2015, p. 46‑50 ; et

                 CR 2015/15 du 29 avril 2015, p. 43‑44.
                    7 Voir CR 2015/2 du 14 avril 2015, p. 24‑25 ; CR 2015/4 du 15 avril 2015, p. 31‑32.
                    8 Voir CR 2015/7 du 17 avril 2015, p. 48‑50.
                    9 Voir CR 2015/4 du 15 avril 2015, p. 31‑34 ; et CR 2015/14 du 28 avril 2015, p. 65‑66.
                    10 Voir CR 2015/7 du 17 avril 2015, p. 41‑45.



                                                                                                            99




5 Ord 1088.indb 195                                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 761

                 cadre d’opinions dissidentes ou individuelles successives, appelé l’atten-
                 tion de mes collègues sur cette notion telle que je la conçois. L’arrêt rendu
                 ce jour par la Cour dans les affaires relatives à Certaines activités et à la
                 Construction d’une route offre une bonne occasion d’approfondir encore
                 la question. Après avoir dûment examiné les moyens des deux Parties, à
                 savoir le Costa Rica et le Nicaragua (arrêt, par. 121‑129), la Cour a jugé
                 que, en creusant deux caños en 2013 et en établissant une présence mili-
                 taire sur le territoire litigieux, l’Etat défendeur avait manqué aux obliga-
                 tions lui incombant au titre de l’ordonnance en indication de mesures
                 conservatoires du 8 mars 2011 (ibid., par. 127 et 129, et point 3 du dispo-
                 sitif). Elle a relevé que l’Etat défendeur avait lui‑même admis, dans le
                 cadre de la procédure orale, que « le creusement des deuxième et troisième
                 caños emportait manquement aux obligations lui incombant au titre de
                 l’ordonnance de 2011 » (ibid., par. 125) 11.

                                       1. L’évolution des mesures conservatoires
                    7. La conclusion de la Cour quant au manquement aux prescriptions
                 de son ordonnance soulève, à mon sens, un certain nombre de points qui
                 ont tous trait à ce que j’ai présenté, au fil des ans, comme le régime juri-
                 dique autonome des mesures conservatoires 12. Ce régime s’apprécie mieux
                 à la lumière de l’évolution historique des mesures conservatoires. Je rap-
                 pellerai que, à l’origine, dans la doctrine du droit procédural interne
                 datant de plus d’un siècle, les mesures conservatoires étaient considérées
                 comme un moyen de préserver l’efficacité de la fonction juridictionnelle
                 elle‑même, et qu’elles ont évolué en tendant vers ce but.
                    8. Elles ont ainsi fait leur apparition dans les systèmes juridiques
                 internes sous la forme d’un dispositif préventif (mesures conservatoires/
                 acción cautelar/ação cautelar) visant à garantir non pas directement les
                 droits subjectifs en tant que tels, mais le processus juridictionnel lui‑même.
                     11 A l’audience du 16 avril 2015, l’agent du Nicaragua a déclaré que « [celui‑ci] regrett[ait]

                 profondément les actes qui [avaient] suivi l’ordonnance en indication de mesures conserva-
                 toires de 2011 et qui [avaient] conduit la Cour à décider, en novembre 2013, qu’une nouvelle
                 ordonnance était nécessaire », CR 2015/5 du 16 avril 2015, p. 18, par. 42. Le conseil du Nica-
                 ragua a répété cette affirmation le lendemain (CR 2015/7 du 17 avril 2015, p. 45, par. 14)
                 et à nouveau à l’audience du 29 avril 2015, où il a ajouté que « de nouvelles mesures de
                 réparation n[’étaient] donc pas nécessaires » (CR 2015/15 du 29 avril 2015, p. 44, par. 23‑24).
                     12 Voir A. A. Cançado Trindade, Evolution du droit international au droit des gens —

                 L’accès des particuliers à la justice internationale : le regard d’un juge, Paris, Pedone, 2008,
                 p. 64‑70 ; A. A. Cançado Trindade, « La Expansión y la Consolidación de las Medidas
                 Provisionales de Protección en la Jurisdicción Internacional Contemporánea », Retos de la
                 Jurisdicción Internacional (dir. publ., S. Sanz Caballero et R. Abril Stoffels), Cizur Menor/
                 Navarra, Cedri/CEU/Thomson Reuters, 2012, p. 99‑117 ; A. A. Cançado Trindade, El
                 Ejercicio de la Función Judicial Internacional — Memorias de la Corte Interamericana
                 de Derechos Humanos, 3e éd., Belo Horizonte/Brésil, éd. Del Rey, 2013, chap. V et XXI
                 (mesures conservatoires), p. 47‑52 et 177‑186 ; A. A. Cançado Trindade, « Les mesures
                 provisoires de protection dans la jurisprudence de la Cour interaméricaine des droits de
                 l’homme », Mesures conservatoires et droits fondamentaux (dir. publ., G. Cohen‑Jonathan
                 et J.‑F. Flauss), Bruxelles, Bruylant/Nemesis, 2005, p. 145‑163.

                                                                                                              100




5 Ord 1088.indb 197                                                                                                   19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 762

                 Elles étaient alors toujours empreintes d’un certain formalisme, donnant
                 l’impression que ledit processus constituait une fin en soi et non un moyen
                 de faire en sorte que justice soit faite. Progressivement transposées du
                 droit interne au droit international, les mesures conservatoires ont été de
                 plus en plus utilisées, dans toute une variété de situations laissant présa-
                 ger un dommage irréparable probable ou imminent, afin d’en prévenir ou
                 d’en éviter la concrétisation.
                    9. Leur transposition dans la procédure internationale et leur utilisa-
                 tion croissante dans le cadre de certains régimes de protection (notam-
                 ment ceux relatifs à la personne humaine et à l’environnement) ont eu
                 pour effet, selon moi, d’étendre la portée de la juridiction internationale
                 et d’affiner la notion même de mesures conservatoires. Avec l’essor consi-
                 dérable qu’a connu la jurisprudence internationale en la matière au cours
                 des trente dernières années, les Etats en litige ont pris conscience qu’ils
                 devaient s’abstenir de toute action susceptible d’aggraver leur différend
                 pendente lite ou de compromettre la mise en œuvre de la décision sur le
                 fond.
                    10. La raison d’être des mesures conservatoires s’est donc précisée,
                 visant désormais la protection des droits et l’égalité des armes, et non plus
                 seulement le processus juridictionnel lui‑même. Au fil des trois dernières
                 décennies, ces mesures se sont affranchies du formalisme de la doctrine
                 procédurale remontant à plus d’un siècle et sont, à mon sens, en voie de
                 déployer tout leur potentiel. Elles ont pris un caractère non pas simple-
                 ment préventif, mais proprement tutélaire. Indiquées en réponse à un
                 besoin de protection, lorsque sont réunies certaines conditions fondamen-
                 tales — la gravité et l’urgence, ainsi que la nécessité de prévenir un dom-
                 mage irréparable —, les mesures conservatoires constituent une réelle
                 garantie juridictionnelle de nature préventive.
                    11. J’ai, depuis de nombreuses années, insisté sur ce point particulier
                 mais ne citerai qu’un seul exemple : au tournant de ce siècle, dans l’exposé
                 de l’opinion individuelle que j’ai joint à l’ordonnance rendue le
                 25 mai 1999 par une autre juridiction internationale, la Cour interaméri-
                 caine des droits de l’homme (CIADH), en l’affaire James et autres c. Tri‑
                 nidad et Tobago, j’ai estimé devoir appeler l’attention sur la constitution,
                 à travers l’institution moderne des mesures conservatoires, d’une véritable
                 garantie juridictionnelle de nature préventive (par. 10), ainsi que sur le pou-
                 voir ou la faculté intrinsèque des juridictions internationales de détermi-
                 ner la portée des mesures conservatoires qu’elles choisissent d’indiquer
                 (par. 7), autant d’éléments qui viennent renforcer la dimension préventive
                 propre à de telles mesures.
                    12. S’agissant de la Cour (comme de la CIADH), les mesures conser-
                 vatoires qu’elle indique sont dotées d’une base conventionnelle (l’ar-
                 ticle 41 de son Statut). Toutefois, même à défaut d’une telle base, les
                 juridictions internationales modernes ont selon moi le pouvoir inhérent
                 d’indiquer de telles mesures en vue de garantir la bonne administration de
                 la justice. Elles ont la compétence de la compétence (Kompetenz‑Kompe‑
                 tenz), y compris dans le domaine des mesures conservatoires et ce, afin de

                                                                                            101




5 Ord 1088.indb 199                                                                                19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 763

                 préserver les droits respectifs des parties dans le cadre d’une procédure.
                 L’octroi de pareilles mesures est une manifestation importante de la
                 dimension préventive dans le droit international contemporain.


                  2. L’édification du régime juridique autonome des mesures conservatoires
                    13. La manière dont les mesures conservatoires ont, de fait, évolué au
                 cours des dernières années montre, à mon sens très clairement, que
                 celles‑ci relèvent d’un régime juridique autonome qui leur est propre et
                 qui recouvre leur nature juridique, les droits et obligations en jeu, leurs
                 effets juridiques et l’obligation de les mettre à exécution. Il incombe à
                 présent aux juridictions internationales contemporaines de préciser ce
                 régime et de tirer les conséquences juridiques qui en découlent. A cet effet,
                 il convient selon moi — je le répète — de garder à l’esprit leur nature
                 juridique, les droits à protéger et les obligations correspondantes, dans
                 toute leur portée, ainsi que leurs effets juridiques (voir infra).
                    14. Dans l’exposé de mon opinion dissidente joint à l’ordonnance du
                 28 mai 2009 en l’affaire relative à des Questions concernant l’obligation de
                 poursuivre ou d’extrader (Belgique c. Sénégal), dans laquelle la Cour avait
                 décidé de ne pas indiquer ou ordonner de mesures conservatoires, j’ai fait
                 observer que celles‑ci avaient beaucoup évolué ces dernières années et
                 semblaient aujourd’hui « posséder un caractère plus que préventif, mais
                 proprement tutélaire » (C.I.J. Recueil 2009, p. 170, par. 13). J’ai ensuite
                 indiqué que, du fait de cette évolution, la Cour était progressivement sor-
                 tie de la sphère strictement interétatique dans la reconnaissance des droits
                 à sauvegarder par l’indication de mesures conservatoires (ibid., p. 174,
                 par. 21, p. 175, par. 25, et p. 190, par. 72). Ces droits englobaient en l’oc-
                 currence le droit à la réalisation de la justice (c’est‑à‑dire le droit à ce que
                 justice soit rendue), qui est « inéluctablement lié à la primauté du droit
                 d’une manière générale, tant au niveau national qu’à l’échelle internatio-
                 nale » (ibid., p. 196‑197, par. 92-95, et p. 199, par. 101).
                    15. Quatre ans après, dans l’exposé de mon opinion dissidente annexé à
                 l’ordonnance rendue le 16 juillet 2013 dans les présentes affaires jointes
                 relatives à Certaines activités menées par le Nicaragua dans la région fron‑
                 talière (Costa Rica c. Nicaragua) et à la Construction d’une route au
                 Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), dans
                 laquelle la Cour s’est contentée de réaffirmer les mesures déjà indiquées
                 dans son ordonnance du 8 mars 2011 sans en indiquer ou en ordonner de
                 nouvelles ni modifier les précédentes, j’ai appelé l’attention sur le fait que
                 l’approche strictement interétatique avait été abandonnée en matière de
                 mesures conservatoires (C.I.J. Recueil 2013, p. 261, par. 49), la protection
                 ainsi offerte ayant été étendue à la personne humaine (ibid., p. 257‑258,
                 par. 39‑42). J’ai ensuite signalé que le non-respect de telles mesures consti-
                 tuait un manquement à une obligation internationale qui engageait, en soi,
                 la responsabilité de l’Etat (ibid., p. 267‑268, par. 70‑72). J’ai indiqué, pour
                 conclure, que les mesures conservatoires relevaient d’un régime juridique

                                                                                             102




5 Ord 1088.indb 201                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 764

                 autonome qui leur était propre et revêtaient une importance accrue — leur
                 dimension préventive ressortant de leur nature juridique — « pour ce qui
                 touch[ait] aux régimes de protection, notamment ceux des personnes et de
                 l’environnement » (C.I.J. Recueil 2013, p. 268‑269, par. 73 et 75).
                    16. Quelques mois plus tard, dans l’exposé de l’opinion individuelle
                 que j’ai annexé à l’ordonnance portant indication de nouvelles mesures
                 conservatoires que la Cour a rendue le 22 novembre 2013 dans ces deux
                 affaires jointes opposant le Nicaragua et le Costa Rica, j’ai fait observer
                 que l’obligation de mettre en œuvre de telles mesures traduisait l’existence
                 d’un régime juridique autonome propre (ibid., p. 379‑380, par. 23‑24), et
                 que les mesures conservatoires généraient en elles‑mêmes des obligations
                 distinctes ou indépendantes de celles découlant de la décision rendue sur
                 le fond ou sur la réparation (ibid., p. 382‑383, par. 29). J’ai insisté sur le
                 fait qu’elles avaient, au fil de leur évolution, gagné un caractère non pas
                 uniquement préventif, mais proprement tutélaire (ibid., p. 381, par. 26) et
                 j’ai ajouté, s’agissant de leurs effets, que leur non‑respect engageait en lui-
                 même la responsabilité internationale de l’Etat (ibid., p. 380, par. 24, et
                 p. 387, par. 39-40), constituant un « manquement indépendant à une obli-
                 gation conventionnelle (née de l’indication de mesures conservatoires),
                 sans préjudice de ce que la Cour décidera[it] ultérieurement sur le fond »
                 (ibid., p. 386, par. 37).



                          IV. L’extension du champ de la protection offerte
                                    par les mesures conservatoires

                    17. Dans le présent arrêt rendu dans les deux affaires jointes, relatives
                 à Certaines activités et à la Construction d’une route, la Cour a conclu,
                 dans la section III C) concernant Certaines activités, que le creusement
                 des deuxième et troisième caños et l’établissement d’une présence militaire
                 sur le territoire litigieux constituaient des manquements aux obligations
                 découlant des mesures conservatoires indiquées dans son ordonnance du
                 8 mars 2011 et emportaient également « violation de la souveraineté terri-
                 toriale » du demandeur (arrêt, par. 129). Au‑delà de ces considérations, la
                 protection offerte par les mesures conservatoires est désormais plus vaste,
                 s’étendant non pas uniquement à la souveraineté de l’Etat, mais aussi à
                 l’environnement et au droit à la vie, dont la sauvegarde est également
                 nécessaire pour éviter que le différend ne soit aggravé ou sa solution, ren-
                 due plus difficile (voir ibid., par. 123).
                    18. L’extension du champ de la protection associée aux mesures
                 conservatoires mérite d’être relevée et saluée. Je me félicite de ce que les
                 principes de prévention et de précaution fassent aujourd’hui partie de
                 l’univers conceptuel du droit des gens, et figurent en bonne place dans le
                 droit international de l’environnement. Il n’aurait pu en être autrement.
                 Depuis la conférence des Nations Unies sur l’environnement et le déve-
                 loppement (Rio de Janeiro, 1992) et jusqu’à ce jour, cette évolution s’est

                                                                                            103




5 Ord 1088.indb 203                                                                                19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 765

                 couplée à une prise de conscience des risques et des limites de la connais-
                 sance humaine. Les notions de prévention et de précaution se sont mutuel-
                 lement imposées, et la récente prise de conscience de leur nécessité a
                 ouvert la voie à cette expansion de la portée des mesures conservatoires
                 depuis trente ans.
                    19. Il n’y a rien de fortuit à ce qu’elles en soient venues à être considé-
                 rées comme des mesures de précaution (mesures provisoires/medidas cau‑
                 telares) puisqu’elles répondent toujours à un souci de prévention et de
                 précaution. De fait, la précaution va plus loin que la prévention, étant
                 donné le caractère incertain des risques, le but étant d’éviter les dom-
                 mages irréparables. Là encore, dans le domaine des mesures conserva-
                 toires, le rapport du droit international avec le temps devient manifeste.
                 La dimension intertemporelle est ici inéluctable et l’emporte sur les
                 contraintes du positivisme juridique. Le droit international a vocation
                 anticipatoire lorsqu’il régit des faits de société afin d’éviter les dommages
                 irréparables ; les mesures conservatoires, du fait de l’extension de la pro-
                 tection qu’elles offrent, agissent comme une véritable garantie juridiction‑
                 nelle internationale de nature préventive 13.
                    20. Pour pouvoir prévenir les dommages irréparables, l’on ne saurait
                 demeurer enfermé dans un présent fugace : il faut au contraire regarder en
                 arrière et tirer les enseignements du passé tout en se tournant vers l’avenir.
                 Nous vivons — ou survivons — au milieu d’incertitudes qui imposent de
                 prendre certaines précautions. Selon la mise en garde formulée par Sénèque
                 dans son ouvrage intitulé De Brevitate Vitae (vers 49 après J.-C.), il est sage
                 de garder tous les temps à l’esprit (le passé, le présent et l’avenir) : le passé
                 par le souvenir, le présent en en faisant le meilleur usage, et l’avenir en anti-
                 cipant autant que possible ; ainsi s’assure‑t‑on une vie riche de sens, plus sûre
                 et plus longue 14. Dans ses Lettres à Lucilius écrites à la fin de sa vie (vers
                 62‑64 après J.-C.), Sénèque, dans sa quête stoïcienne de réconciliation avec
                 la fragilité de la nature humaine, écrivit : « Nous, l’avenir nous torture en
                 même temps que le passé… [L]a mémoire … ramène les angoisses de la peur,
                 [l]a prévoyance les anticipe. Nul n’a assez des misères du présent. » 15
                    21. Pour en revenir au XXIe siècle, dans l’ordonnance en indication de
                 mesures conservatoires qu’elle a rendue le 18 juillet 2011 dans une autre
                 affaire, celle relative à la Demande en interprétation de l’arrêt du 15 juin 1962
                 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cam‑
                 bodge c. Thaïlande), la Cour a pris la décision inédite et judicieuse d’or-
                 donner, notamment, la création d’une « zone démilitarisée » provisoire
                 autour du temple et aux environs de la frontière entre les deux Etats, ce
                 qui a contribué à mettre un terme aux hostilités armées qui se déroulaient

                    13 Voir, en ce sens, A. A. Cançado Trindade, International Law for Humankind —

                 Towards a New Jus Gentium, 2e éd. rev., Leyde/La Haye, Nijhoff/Académie de droit inter-
                 national de La Haye, 2013, p. 40‑47.
                    14 Sénèque, De la brièveté de la vie (De Brevitate Vitae) [vers 49 après J.-C.], chap. XV.
                    15 Sénèque, « Lettre V », Lettres à Lucilius [vers 62‑64 après J.-C.], traduction française

                 de J. Baillard (1861).

                                                                                                          104




5 Ord 1088.indb 205                                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 766

                 dans cette zone frontalière où est situé le temple. Dans l’exposé de mon
                 opinion individuelle joint à cette ordonnance, j’ai souscrit à cette décision
                 de la Cour, qui, à mon sens, étendait à juste titre la protection non seule-
                 ment au territoire en cause, mais également aux populations qui l’habi-
                 taient, ainsi qu’aux monuments composant ce temple, qui, par suite d’une
                 décision de 2008 de l’UNESCO, fait partie du patrimoine culturel et spiri-
                 tuel de l’humanité (C.I.J. Recueil 2011 (II), p. 588‑598, par. 66‑95).
                     22. Dans cette même opinion individuelle, je me suis arrêté sur la
                 dimension temporelle en droit international, lequel a également vocation
                 anticipatoire lorsqu’il régit des faits de société (ibid., p. 588, par. 64‑65).
                 Dans l’affaire en question, la Cour a, à juste titre, étendu la protection
                 offerte par les mesures conservatoires au patrimoine culturel et spirituel,
                 dont elle a ainsi confirmé la valeur universelle (ibid., p. 598, par. 93).
                 Cette protection englobait « territoire, population et valeurs humaines »,
                 allant bien au‑delà de la souveraineté territoriale d’un Etat (ibid., p. 600,
                 par. 100) — ainsi que le démontre l’établissement, dans l’ordonnance, de
                 la zone démilitarisée mentionnée ci‑dessus (ibid., p. 607, par. 117). J’ai
                 également fait observer que les droits des Etats et ceux des personnes évo-
                 luaient de concert dans le cadre du jus gentium moderne, avant d’ajouter
                 ce qui suit : « Le patrimoine culturel et spirituel relève d’une dimension
                 humaine plutôt que de la dimension étatique traditionnelle, et paraît
                 transcender la dimension purement interétatique. » (Ibid., p. 606, par. 113.)
                     23. Au‑delà du point de vue territorialiste classique se trouve le « facteur
                 humain » ; la protection offerte par les mesures conservatoires a été étendue
                 aux populations locales, ainsi qu’au patrimoine culturel et spirituel mondial
                 (ibid., p. 598‑606, par. 96‑113) à la lumière du principe d’humanité, dirigeant
                 la societas gentium vers la réalisation du bien commun (ibid., p. 606,
                 par. 114‑115, et p. 607, par. 117). Après tout, le territoire (théâtre des hos-
                 tilités) ne peut être considéré isolément (comme par le passé), en faisant
                 abstraction de la ou des populations locales, qui sont la plus précieuse com-
                 posante de l’Etat. Il faut tenir compte de la population établie sur le terri-
                 toire concerné (voir ibid., p. 589, par. 67, p. 594, par. 81, p. 599, par. 97,
                 p. 600, par. 100, et p. 606, par. 114) –– concluais‑je ––, aucun obstacle
                 d’ordre épistémologique n’empêchant l’extension de la protection offerte
                 par les mesures conservatoires à la vie humaine, ainsi qu’au patrimoine
                 culturel et spirituel mondial.


                              V. Le non‑respect de mesures conservatoires
                             en tant que manquement autonome engageant
                                 en lui‑même la responsabilité de l’État

                    24. Le non‑respect d’une mesure conservatoire s’ajoute au manquement
                 qui est ou pourra être établi ultérieurement sur le fond. Si le contexte fac-
                 tuel peut être le même, la responsabilité de l’Etat est engagée non seulement
                 lorsque est commis et constaté un manquement à une obligation internatio-
                 nale au stade du fond, mais également lorsque, à un stade antérieur, est

                                                                                             105




5 Ord 1088.indb 207                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 767

                 commis et constaté un manquement à une obligation découlant d’une
                 ordonnance en indication de mesures conservatoires. Il s’agit là d’un man-
                 quement autonome. La responsabilité de l’Etat est donc engagée à plusieurs
                 reprises, au titre des manquements aux obligations découlant des mesures
                 conservatoires (indiquées préventivement) et aux obligations de fond.
                    25. Le non‑respect d’une mesure conservatoire constitue un manque-
                 ment autonome qui s’ajoute à celui qui est ou pourra être établi ultérieu-
                 rement au fond. La Cour peut donc se prononcer promptement à cet
                 égard et en tirer les conséquences voulues en droit, sans avoir à attendre
                 la conclusion de la procédure sur le fond. Si, dans son ordonnance du
                 22 novembre 2013, la Cour n’a pas expressément reconnu l’existence
                 d’une violation de son ordonnance antérieure du 8 mars 2011, elle l’a fait
                 implicitement en réaffirmant les termes de ladite ordonnance et en indi-
                 quant de nouvelles mesures conservatoires, ce qu’elle aurait dû faire dès
                 son ordonnance du 16 juillet 2013, me semble‑t‑il, ainsi que je l’ai exposé
                 dans mon opinion dissidente annexée à celle‑ci.


                      VI. La jurisprudence de la Cour relative à l’inexécution
                         d’obligations découlant de mesures conservatoires

                    26. Pour l’heure, la Cour n’en est venue qu’à de rares occasions, dans
                 sa pratique, à constater l’inexécution d’obligations découlant de mesures
                 conservatoires qu’elle avait ordonnées, et encore l’a‑t‑elle fait à l’issue de
                 la procédure sur le fond des affaires concernées. Avant l’arrêt rendu en ce
                 16 décembre 2015 dans les affaires jointes relatives à Certaines activités et
                 à la Construction d’une route, elle l’a fait dans trois instances, à savoir
                 l’affaire LaGrand (fond, arrêt du 27 juin 2001), celle des Activités armées
                 sur le territoire du Congo (fond, arrêt du 19 décembre 2005) et celle du
                 Génocide en Bosnie‑Herzégovine (fond, arrêt du 26 février 2007).
                    27. Dans un arrêt rendu antérieurement, le 24 mai 1980, en l’affaire
                 relative au Personnel diplomatique et consulaire des Etats‑Unis à Téhéran
                 (Etats‑Unis d’Amérique c. Iran), la Cour avait constaté que son ordon-
                 nance en indication de mesures conservatoires du 15 décembre 1979 avait
                 été soit « rejetée » soit « ignorée » par les autorités de l’Etat défendeur
                 (C.I.J. Recueil 1980, p. 35, par. 75, et p. 43, par. 93). Elle s’était inquiétée
                 de l’aggravation de « la tension entre les deux pays » (ibid., p. 43, par. 93)
                 mais n’avait pas, dans le dispositif de son arrêt, expressément constaté
                 l’inexécution de ladite ordonnance, et n’en avait donc tiré aucune consé-
                 quence.
                    28. Alors que rien, à mon sens, n’empêchait qu’elle le fît bien avant,
                 dans des affaires antérieures, ce n’est qu’au cours des quinze dernières
                 années, soit au XXIe siècle, que la Cour a commencé à constater de tels
                 manquements. Ainsi, dans l’arrêt qu’elle a rendu le 27 juin 2001 en l’affaire
                 LaGrand (Allemagne c. Etats‑Unis d’Amérique), la Cour, ayant conclu à
                 l’inexécution de son ordonnance du 3 mars 1999 (C.I.J. Recueil 2001,
                 p. 508, par. 115), a déclaré au point 5 du dispositif que l’Etat défendeur

                                                                                             106




5 Ord 1088.indb 209                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 768

                 avait manqué à l’obligation lui incombant au titre de cette ordonnance.
                 Pourtant, là encore, elle n’a aucunement précisé les conséquences des agis-
                 sements contraires aux mesures conservatoires indiquées.
                    29. Quatre ans plus tard, dans son arrêt du 19 décembre 2005 en l’af-
                 faire des Activités armées sur le territoire du Congo (République démocra‑
                 tique du Congo c. Ouganda), la Cour, examinant à nouveau la question, a
                 tout d’abord rappelé sa conclusion, selon laquelle l’Etat défendeur était
                 « responsable des actes commis par ses forces armées » sur le territoire de
                 la RDC « en violation du droit international relatif aux droits de l’homme
                 et du droit international humanitaire » (C.I.J. Recueil 2005, p. 258,
                 par. 264), des actes qui avaient eu lieu entre le prononcé de son ordon-
                 nance en indication de mesures conservatoires du 1er juillet 2000 et le
                 retrait des troupes ougandaises en juin 2003. Se référant à l’ordonnance
                 en indication de mesures conservatoires qu’elle avait rendue cinq ans
                 auparavant, elle a dit que l’Etat défendeur ne s’y était pas conformé
                 (ibid.) et a réaffirmé cette conclusion au point 7 du dispositif.
                    30. La Cour a également constaté l’inexécution de ses ordonnances
                 en indication de mesures conservatoires en l’affaire relative à l’Application
                 de la convention pour la prévention et la répression du crime de génocide
                 (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro). Telle est la conclusion
                 énoncée dans son arrêt du 26 février 2007, alors qu’elle avait rendu qua-
                 torze ans auparavant, respectivement les 8 avril et 13 septembre 1993, les
                 ordonnances en question en vue de mettre fin aux atrocités en cours. Ce
                 n’est que dans son arrêt de 2007 (C.I.J. Recueil 2007 (I), p. 231, par. 456)
                 que la Cour a constaté que l’Etat défendeur avait manqué de « prendre
                 toutes les mesures en son pouvoir aﬁn de prévenir la commission du crime
                 de génocide », obligation énoncée dans son ordonnance du 8 avril 1993
                 (C.I.J. Recueil 1993, p. 24, par. 52, point A. 1)) et réaffirmée dans son
                 ordonnance du 13 septembre 1993, et qu’il ne s’était pas non plus
                 conformé à son obligation de veiller à ce qu’« aucune organisation ou per-
                 sonne qui pourrai[t] se trouver sous … son inﬂuence ne commett[e] le
                 crime de génocide », en contravention d’une autre mesure indiquée dans
                 son ordonnance du 8 avril 1993 (ibid., par. 52, point A. 2)) et réaffirmée
                 dans celle du 13 septembre 1993 16.
                    31. Deux ans après le prononcé de la première ordonnance (celle du
                 8 avril 1993) tombait l’enclave de Srebrenica, déclarée zone de sécurité
                 par l’Organisation des Nations Unies, et en juillet 1995 étaient commis les
                 massacres de Srebrenica, en violation flagrante des mesures conserva-
                 toires indiquées par la Cour. Dans l’intervalle, l’instance portée devant la
                 Cour traînait en longueur, la procédure sur les exceptions préliminaires

                     16 Aux fins d’obtenir l’exécution des ordonnances de la Cour, la Bosnie‑Herzégovine a

                 promptement saisi de la question le Conseil de sécurité de l’Organisation des Nations Unies
                 qui, peu de temps après, a adopté sa résolution 819 (du 16 avril 1993), dans laquelle,
                 après s’être référé expressément à l’ordonnance de la Cour du 8 avril 1993, il a ordonné
                 la cessation immédiate des attaques armées et un certain nombre d’autres mesures visant à
                 protéger la population de Srebrenica et de ses environs.

                                                                                                       107




5 Ord 1088.indb 211                                                                                            19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 769

                 ayant duré jusqu’en 1996, celle sur les demandes reconventionnelles,
                 jusqu’en 1997 pour donner lieu à une nouvelle décision en 2001, et celle
                 sur le fond, jusqu’en 2007. Tout au long de cette période, de nombreuses
                 critiques ont été élevées contre le fait que l’inexécution manifeste des
                 ordonnances en indication de mesures conservatoires rendues par la Cour
                 en 1993 (supra) n’ait, pendant bien longtemps, fait l’objet d’aucune
                 constatation ni eu la moindre conséquence juridique.
                    32. S’agissant de l’arrêt sur le fond de l’affaire du Génocide en Bosnie‑­
                 Herzégovine (2007), la Cour était priée de conclure que le défendeur était
                 tenu de verser « une indemnisation symbolique » (C.I.J. Recueil 2007 (I),
                 p. 231, par. 458) au titre des massacres commis à Srebrenica en juil-
                 let 1995. Elle a toutefois considéré que, aux fins de la réparation, l’inexécu-
                 tion par l’Etat défendeur des ordonnances des 8 avril et 13 septembre 1993
                 « se rattach[ait], ou v[enait] s’ajouter, à ses violations des obligations
                 matérielles en matière de prévention et de répression que lui imposait la
                 Convention » (ibid., p. 236, par. 469). Elle a donc jugé opportun, au lieu
                 d’ordonner le versement d’une indemnisation symbolique, de faire « figu-
                 rer, dans le dispositif d[e l’]arrêt, à titre de satisfaction, une déclaration
                 indiquant que le défendeur a[vait] manqué de se conformer aux mesures
                 conservatoires indiquées par [elle] dans ses ordonnances » (ibid.).
                    33. La Cour a ensuite constaté au point 7 du dispositif que l’Etat
                 défendeur avait « violé l’obligation qui lui incombait de se conformer aux
                 mesures conservatoires ordonnées par [elle] les 8 avril et 13 septembre 1993
                 en l[’]affaire, en ne prenant pas toutes les mesures qui étaient en son pou-
                 voir pour prévenir le génocide commis à Srebrenica en juillet 1995 ». Il a
                 ainsi fallu quatorze ans à la Cour pour constater, en cette affaire, la vio-
                 lation de ses ordonnances. Or, me semble‑t‑il, point n’était besoin d’at-
                 tendre tant de temps pour le dire et la Cour aurait dû, bien au contraire,
                 constater cette violation sans délai, avec toutes les conséquences juri-
                 diques en découlant. Cet exemple tragique montre que le régime juridique
                 des mesures conservatoires en est encore au stade de l’ébauche en droit
                 international contemporain. Une bonne compréhension du régime juri‑
                 dique autonome dont ces mesures relèvent pourrait favoriser le développe-
                 ment de celles‑ci sur le plan conceptuel.


                        VII. Quelques réflexions sur la nécessité de constater
                         sans délai le non‑respect de mesures conservatoires

                    34. En l’occurrence (en l’affaire relative à Certaines activités), c’est
                 dans un laps de temps raisonnablement bref que la Cour a constaté que
                 les mesures indiquées par elle n’avaient pas été mises en œuvre, contraire-
                 ment à ce qui s’était produit en l’affaire des Activités armées sur le terri‑
                 toire du Congo (délai de cinq ans) et en celle du Génocide en
                 Bosnie‑Herzégovine (délai de près de quinze ans). Les dommages causés
                 ici par le non‑respect des mesures conservatoires ne sont pas irréparables,
                 à la différence de ceux survenus en l’affaire LaGrand, et la constatation de

                                                                                           108




5 Ord 1088.indb 213                                                                                19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 770

                 ce non‑respect dans le présent arrêt permet d’en faire cesser les effets, ce
                 qui met selon moi en exergue un point important lié au régime juridique
                 autonome des mesures conservatoires.
                    35. De fait, la constatation du non‑respect d’une mesure conservatoire
                 ne saurait être subordonnée à l’achèvement de la procédure ultérieure sur
                 le fond. Les effets juridiques devraient en être déterminés sans attendre,
                 avec toutes les conséquences juridiques qui en découlent, ce qui servirait
                 mieux la vocation anticipatoire de ces mesures. On ne saurait invoquer
                 dans ce contexte des difficultés de preuve puisque, pour indiquer des
                 mesures conservatoires ou constater l’absence de mise en œuvre de
                 celles‑ci, il suffit d’apporter un commencement de preuve. Il ne saurait en
                 être autrement.

                    36. En outre, les droits que l’on cherche à protéger au moyen des
                 mesures conservatoires ne coïncident pas nécessairement avec ceux qui
                 sont en jeu dans le cadre de la procédure sur le fond, comme l’illustre
                 l’affaire du Temple de Préah Vihéar (voir supra). De même, les obligations
                 (découlant des mesures conservatoires) sont des obligations nouvelles ou
                 complémentaires par rapport à celles qui découlent de l’arrêt au fond. Un
                 autre point me semble encore devoir être soulevé ici, à savoir que les juri-
                 dictions internationales contemporaines sont, à mon sens, dotées d’un
                 pouvoir ou d’une faculté intrinsèque d’ordonner si nécessaire des mesures
                 conservatoires et de constater ex officio le non‑respect de celles‑ci en en
                 tirant les conséquences en droit. Cette précision faite, j’en viens mainte-
                 nant à un point distinct et bien concret.
                    37. Le fait que, dans sa pratique, la Cour ait uniquement indiqué des
                 mesures conservatoires à la demande d’un Etat partie ne signifie pas qu’elle
                 ne peut en indiquer sponte sua et ex officio. Son Statut lui confère en effet
                 « le pouvoir d’indiquer, si elle estime que les circonstances l’exigent, quelles
                 mesures conservatoires du droit de chacun doivent être prises à titre provi-
                 soire » (art. 41, par. 1). Le Règlement donne à une partie la faculté de pré-
                 senter une demande en indication de mesures conservatoires (art. 73,
                 par. 1), mais autorise également la Cour à indiquer, indépendamment de
                 toute demande, des mesures conservatoires « totalement ou partiellement
                 différentes de celles qui sont sollicitées » (art. 75, par. 2).
                    38. Ainsi, dans l’ordonnance qu’elle a rendue le 15 mars 1996 en l’af-
                 faire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
                 (C.I.J. Recueil 1996 (I), p. 18, par. 20, et p. 24‑25, par. 49), la Cour a
                 indiqué des mesures conservatoires distinctes et allant au‑delà de celles
                 qui avaient été sollicitées par l’Etat demandeur 17. Elle a expressément
                 rappelé, dans cette ordonnance, que tel était son droit et qu’elle avait le

                    17 Dans l’arrêt qu’elle a rendu six ans plus tard, le 10 octobre 2002, la Cour a estimé

                 (Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
                 Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 453, par. 322) que l’Etat
                 demandeur n’avait pas établi que l’Etat défendeur avait manqué de mettre en œuvre des
                 mesures conservatoires indiquées dans son ordonnance du 15 mars 1996.

                                                                                                       109




5 Ord 1088.indb 215                                                                                            19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 771

                 pouvoir d’indiquer des mesures « totalement ou partiellement différentes
                 de celles qui [étaient] sollicitées » (C.I.J. Recueil 1996 (I), p. 24, par. 48).
                 Il est par ailleurs précisé dans le Règlement que « [l]a Cour peut à tout
                 moment décider d’examiner d’office si les circonstances de l’affaire exigent
                 l’indication de mesures conservatoires que les parties ou l’une d’elles
                 devraient prendre ou exécuter » (art. 75, par. 1). Elle peut également
                 « demander aux parties des renseignements sur toutes questions relatives
                 à la mise en œuvre de mesures conservatoires indiquées par elle » (art. 78).
                 
                    39. La Cour n’est donc pas tributaire de ce que sollicitent les parties ou
                 l’une d’elles, ni même, selon moi, de l’existence de la demande en tant que
                 telle. J’estime en effet que, là encore, la notion de mesures conservatoires
                 transcende les contraintes du positivisme juridique fondé sur le volonta-
                 risme 18. La Cour n’a pas à s’en tenir à ce que souhaitent les parties
                 (c’est‑à‑dire aux termes dans lesquels elles expriment leur demande), ni à
                 ce qu’elles sollicitent. Elle n’est pas un organe arbitral et n’est pas assujet-
                 tie à la volonté des parties en litige. Il s’agit là d’un point important sur
                 lequel j’ai appelé à plusieurs reprises l’attention de mes collègues de la
                 Cour, alors que nous œuvrions au règlement de différends internationaux.
                    40. La Cour a, de fait, été récemment saisie d’affaires dans lesquelles
                 elle était appelée à pousser son raisonnement au‑delà de la dimension
                 interétatique, sans se confiner à l’argumentation ou aux intérêts des par-
                 ties en litige, ainsi que je l’ai souligné dans l’opinion individuelle que j’ai
                 jointe à l’arrêt rendu le 30 novembre 2010 sur le fond de l’affaire Ahma‑
                 dou Sadio Diallo (République de Guinée c. République démocratique du
                 Congo) (C.I.J. Recueil 2010 (II), p. 806, par. 227‑228). L’année précé-
                 dente, dans l’opinion dissidente que j’avais jointe à l’ordonnance en indi-
                 cation de mesures conservatoires rendue le 28 mai 2009 en l’affaire relative
                 à des Questions concernant l’obligation de poursuivre ou d’extrader (Bel‑
                 gique c. Sénégal), j’avais déjà indiqué que la Cour ne devait pas renoncer
                 à exercer sa compétence dans le domaine des mesures conservatoires en
                 s’en remettant aux intentions que les parties avaient pu sembler afficher,
                 mais devait, au contraire, être la garante du respect des obligations
                 conventionnelles, au‑delà de l’intention ou de la volonté déclarée des par-
                 ties (C.I.J. Recueil 2009, p. 195, par. 88).
                    41. De même, dans l’opinion dissidente que j’ai jointe à l’arrêt sur les
                 exceptions préliminaires rendu le 1er avril 2011 en l’affaire relative à l’Ap‑
                 plication de la convention internationale sur l’élimination de toutes les formes
                 de discrimination raciale (Géorgie c. Fédération de Russie), j’ai relevé que
                 la Cour ne pouvait « continuer de se livrer à une interprétation littérale, ou
                 grammaticale et statique, des termes des clauses compromissoires » com-
                 prises dans les traités de défense des droits de l’homme (tels que la conven-

                    18 Pour un exposé de mes critiques à l’égard de la conception volontariste du droit

                 international, voir A. A. Cançado Trindade, « The Voluntarist Conception of Interna-
                 tional Law : A Re-Assessment », Revue de droit international de sciences diplomatiques et
                 politiques, vol. 59, Sottile (1981), p. 201‑240.

                                                                                                     110




5 Ord 1088.indb 217                                                                                          19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 772

                 tion internationale sur l’élimination de toutes les formes de discrimination
                 raciale) pour « en tirer des « conditions préalables » à l’exercice de sa juri-
                 diction, dans un souci de suivre la pratique traditionnelle en matière d’ar-
                 bitrage international » (C.I.J. Recueil 2011 (I), p. 320, par. 206). Au
                 contraire, ai‑je ajouté, « [l]orsque des instruments de défense des droits de
                 l’homme sont en jeu, il faut, à mon avis, vaincre la force d’inertie pour
                 affirmer et développer la juridiction obligatoire de la Cour sur la base des
                 clauses compromissoires que ces traités renferment » (ibid.).
                    42. La Cour, je le répète, n’est pas un organe arbitral et n’est pas assu-
                 jettie à la volonté des parties en litige. Elle n’est tributaire ni des demandes
                 de celles‑ci ni des intentions qu’elles affichent. Elle dispose du pouvoir ou
                 de la faculté intrinsèque de déclarer sans délai que des mesures conserva-
                 toires n’ont pas été mises en œuvre, dans l’intérêt de la bonne administra-
                 tion de la justice. Prévalant sur la volonté, la recta ratio guide la bonne
                 administration de la justice et l’exercice de la fonction juridictionnelle
                 internationale, contribuant à assurer la prééminence du droit à l’échelle
                 mondiale.
                    43. La Cour est entièrement libre d’indiquer les mesures conservatoires
                 qu’elle juge nécessaires afin d’empêcher qu’un différend ne s’aggrave ou
                 qu’un dommage irréparable ne soit causé, quand bien même ces mesures
                 seraient sensiblement différentes de celles sollicitées par les parties en litige.
                 C’est d’ailleurs également ce qu’elle a fait –– ce qui n’a rien d’éton-
                 nant –– dans le cas de conflits armés, situations (particulièrement com-
                 plexes) dans lesquelles l’impératif était de protéger la vie humaine. Ainsi,
                 dans l’ordonnance en indication de mesures conservatoires qu’elle a rendue
                 le 1er juillet 2000 en l’affaire des Activités armées sur le territoire du Congo
                 (République démocratique du Congo c. Ouganda), la Cour, se référant au
                 paragraphe 2 de l’article 75 de son Règlement, a une nouvelle fois réaffirmé
                 son pouvoir d’indiquer des mesures « totalement ou partiellement diffé-
                 rentes de celles qui sont sollicitées » (C.I.J. Recueil 2000, p. 128, par. 43).
                    44. A mon sens, la Cour peut, après avoir examiné les circonstances du
                 cas d’espèce, indiquer sponte sua des mesures conservatoires. Et elle peut
                 agir motu proprio, prévenant ainsi l’aggravation de la situation, afin de
                 constater ex officio l’inexécution d’une ordonnance en indication de
                 mesures conservatoires. Compte tenu de la dimension préventive existant
                 en droit international contemporain (voir supra) et de la nécessité d’éviter
                 tout nouveau dommage irréparable, elle n’a pas à attendre la fin de la
                 procédure sur le fond, surtout si celle‑ci se prolonge indûment, comme tel
                 a par exemple été le cas en l’affaire du Génocide en Bosnie‑Herzégovine
                 (voir supra).

                           VIII. Le contrôle de la mise en œuvre des mesures
                                            conservatoires

                    45. Le fait que la Cour n’ait, jusqu’à présent, que très rarement constaté
                 l’inexécution par une partie d’une ordonnance en indication de mesures
                 conservatoires, et encore ne l’a‑t‑elle fait qu’au stade ultérieur du fond, ne

                                                                                               111




5 Ord 1088.indb 219                                                                                   19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 773

                 signifie pas qu’elle ne peut constater une telle inexécution sans attendre,
                 en rendant une nouvelle ordonnance en ce sens. Elle a également le pou-
                 voir de s’assurer de la mise en œuvre de mesures conservatoires. En cas
                 d’imprévu, elle a le pouvoir ou la faculté intrinsèque de prendre la déci-
                 sion qui s’impose pour garantir le respect des mesures conservatoires
                 qu’elle a indiquées et préserver ainsi les droits en jeu.
                    46. La dimension préventive des mesures conservatoires s’en trouve
                 renforcée, et celles‑ci ont beaucoup évolué en droit international ces der-
                 nières années. Il y a lieu, à présent, de les faire évoluer aussi sur le plan
                 conceptuel. Ces mesures relèvent d’un régime juridique propre englobant
                 le contrôle de leur mise en œuvre. La Cour est dotée de pouvoirs à cet
                 effet –– ce qui, là encore, contribue à assurer la prééminence du droit à
                 l’échelle internationale.



                                    IX. Le non‑respect de mesures conservatoires
                                           et la réparation des dommages

                    47. J’en viens maintenant à un autre point important qui, lui aussi,
                 concerne le régime juridique autonome des mesures conservatoires, à
                 savoir les conséquences en droit de la constatation du non-respect de ces
                 mesures. Lorsqu’elle envisage ces conséquences, la Cour peut avoir à exa-
                 miner la question de la réparation (sous ses différentes formes) et des frais
                 de procédure. Ce point ne lui a pas échappé dans ces deux instances
                 jointes relatives à Certaines activités et à la Construction d’une route, la
                 Cour ayant abordé la question de la réparation dans le présent arrêt 19.
                    48. La réparation est ici envisagée sous toutes ses formes — soit,
                 notamment, l’indemnisation, la satisfaction et les garanties de non-­
                 répétition. En l’affaire relative à Certaines activités, la Cour a déclaré
                 que le défendeur était tenu d’indemniser les dommages matériels (arrêt,
                 par. 142) et que, dans les circonstances de l’affaire, sa constatation du
                 non‑respect de mesures conservatoires (du fait du creusement des caños et
                 de l’établissement d’une présence militaire sur le territoire litigieux) consti-
                 tuait pour le demandeur une satisfaction appropriée eu égard au préjudice
                 immatériel qu’il avait subi (ibid., par. 139), sans qu’une condamnation au
                 paiement des frais de procédure ne soit nécessaire (ibid., par. 144).
                    49. La Cour a estimé que sa constatation, en l’affaire relative à Cer‑
                 taines activités 20, d’un manquement à certaines obligations découlant des
                 mesures conservatoires indiquées dans son ordonnance du 8 mars 2011
                 constituait une « satisfaction appropriée » (ibid., par. 139) pour le deman-
                 deur. Elle avait en outre indiqué, dans son ordonnance du 22 novembre
                 2013, de nouvelles mesures visant à faire cesser les effets des activités pré-
                 judiciables et à remédier à ce manquement. En l’affaire relative à la

                      19   Les paragraphes 137‑144 et 224‑228 respectivement.
                      20   Les paragraphes 127 et 129, et le point 3 du dispositif.

                                                                                           112




5 Ord 1088.indb 221                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 774

                 Construction d’une route, elle a refusé d’accorder une indemnisation (arrêt,
                 par. 226), mais a estimé — sans toutefois se référer spécifiquement ici au
                 non‑respect de mesures conservatoires — que sa constatation du compor-
                 tement illicite du défendeur, à savoir le manquement de celui‑ci à l’obliga-
                 tion d’effectuer une évaluation de l’impact sur l’environnement, constituait
                 pour le demandeur une satisfaction appropriée (ibid., par. 224).
                    50. L’octroi de cette forme de réparation (la satisfaction) dans les deux
                 instances jointes était nécessaire, et je me félicite que la Cour en ait décidé
                 ainsi. Le fait qu’elle n’ait pas, dès le prononcé de son ordonnance du 16 juil-
                 let 2013, constaté le non-respect de mesures conservatoires prescrites plus
                 tôt ni indiqué de nouvelles mesures (comme elle aurait dû le faire, pour les
                 raisons que j’avais alors exposées dans mon opinion dissidente), et qu’elle
                 ne l’ait fait que dans son ordonnance ultérieure du 22 novembre 2013, ren-
                 force sa décision de ne pas accorder au demandeur le remboursement de ses
                 frais de procédure 21. Après tout, la prolongation de la procédure (relative
                 aux mesures conservatoires) 22 était due à l’hésitation de la Cour elle‑même.
                 Dès lors, la question qui importe ici est celle de la réparation (et non celle
                 des frais de procédure) au titre du non‑respect de mesures conservatoires.
                    51. De fait, manquement et obligation de réparation vont de pair.
                 Ainsi que je l’ai précisé dans mon opinion individuelle jointe à l’arrêt
                 sur la question de la réparation en l’affaire Ahmadou Sadio Diallo
                 (­République de Guinée c. République démocratique du Congo), l’obligation
                 de réparation est profondément ancrée dans l’histoire ; elle remonte aux
                 origines du droit des gens et fait partie de l’héritage que nous ont légué les
                 « pères fondateurs » de notre discipline (C.I.J. Recueil 2012 (I), p. 352‑355,
                 par. 14‑21). Cette obligation est généralement reconnue comme relevant
                 du droit international général ou coutumier (ibid., p. 356, par. 25). Dans
                 mon opinion individuelle, je soulignais ce qui suit :
                               « Pendant automatique et indispensable de tout acte illicite inter-
                           national, l’obligation de réparation intégrale vise à mettre fin à l’en-
                           semble des conséquences d’un tel acte et à assurer le respect de l’ordre
                           juridique international.
                           �����������������������������������������������������������������������������������������������������������������
                               La violation du droit international et l’obligation de réparation
                           qui en découle sont deux faces d’une même médaille : elles forment
                           un tout indissoluble.
                           �����������������������������������������������������������������������������������������������������������������
                               [L]a reparatio (du verbe latin reparare, « rétablir ») met un terme à
                           tous les effets des violations du droit international … qui sont en

                      21Le paragraphe 144 du présent arrêt (affaire relative à Certaines activités).
                      22Après les audiences tenues du 11 au 13 janvier 2011 (par suite de la demande initiale
                 en indication de mesures conservatoires déposée par le Costa Rica en l’affaire relative à
                 Certaines activités), celles tenues du 14 au 17 octobre 2013 (par suite de la nouvelle demande
                 en indication de mesures conservatoires déposée en cette même affaire par le Costa Rica)
                 et celles tenues du 5 au 8 novembre 2013 (par suite de la demande en indication de mesures
                 conservatoires déposée par le Nicaragua en l’affaire relative à la Construction d’une route).

                                                                                                                                       113




5 Ord 1088.indb 223                                                                                                                             19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 775

                      cause, et elle donne satisfaction (une forme de réparation) aux vic-
                      times ; grâce à elle, le droit rétablit l’ordre juridique mis à mal par ces
                      violations …
                         Force est de constater qu’il est devenu courant dans les cercles
                      juridiques, où s’expriment les conceptions généralement admises par
                      les professionnels du droit, d’entendre que l’obligation de réparation,
                      perçue comme une « obligation secondaire », vient après la violation
                      du droit international. Ce n’est pas ainsi que je conçois les choses ;
                      une pensée unique traduit en fait un manque de réflexion. De mon
                      point de vue, la violation et la réparation vont de pair, formant un
                      tout indissoluble : celle‑ci est la conséquence ou le pendant indispen-
                      sable de celle‑là. L’obligation de réparation est fondamentale… Le
                      tout indissoluble que forme le couple violation/réparation résiste aux
                      coups de bélier de l’Etat … pour se soustraire à la conséquence iné-
                      vitable de violations internationales engageant sa responsabilité :
                      la réparation des dommages causés aux victimes. » (C.I.J. Recueil
                      2012 (I), p. 359, par. 32, p. 360, par. 35, et p. 362, par. 39-40.)
                    52. La corrélation entre manquement et obligation de réparation se
                 retrouve également dans le régime juridique autonome des mesures
                 conservatoires. Le non‑respect d’une telle mesure entraîne automatique-
                 ment une obligation de réparation. Pour que les mesures conservatoires
                 puissent déployer tout leur potentiel (au sein du régime juridique dans
                 lequel elles s’inscrivent), il importe de demeurer attentif à la réparation
                 — sous ses différentes formes — qu’appelle leur non‑respect. La répara-
                 tion (plus encore que la condamnation au paiement des frais de procé-
                 dure) due au titre du non-respect des mesures conservatoires elles‑mêmes
                 constitue un élément essentiel aux fins de la consolidation du régime juri-
                 dique autonome dont celles-ci relèvent.


                              X. Le devoir de diligence et la corrélation
                           entre les principes de prévention et de précaution

                     53. Alors que le présent exposé touche à sa fin, il me semble devoir
                  revenir à son point de départ, à savoir l’importance de la dimension pré-
                 ventive dans le droit international contemporain — dimension bien pré-
                 sente dans l’arrêt que vient de rendre la Cour ici dans les affaires relatives
                 à Certaines activités menées par le Nicaragua dans la région frontalière et
                 à la Construction d’une route au Costa Rica le long du fleuve San Juan.
                 Il importe de souligner que le devoir de diligence a été invoqué dans le
                 cadre de ces deux instances jointes, tout comme il l’avait été dans une
                 autre affaire latino‑américaine plus ancienne (2010), celle relative à des
                 Usines de pâte à papier sur le fleuve Uruguay, qui opposait l’Argentine à
                 ­l’Uruguay.
                     54. Dans les présentes affaires (et notamment dans celle relative à la
                  Construction d’une route), il a été dit que les populations des deux Etats, le

                                                                                             114




5 Ord 1088.indb 225                                                                                 19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 776

                 Nicaragua et le Costa Rica, « mérit[ai]ent de bénéficier des critères les plus
                 rigoureux en matière de protection de l’environnement », et que les Etats
                 d’Amérique centrale avaient adopté et appliquaient des lois environnemen-
                 tales ou apparentées visant à instaurer des « critères rigoureux en matière de
                 protection » 23. Le devoir de diligence a donc été dûment reconnu, une fois
                 encore, dans une affaire latino-américaine portée devant la Cour. La dimen-
                 sion préventive présente d’autre aspects connexes. L’obligation de procéder
                 à une évaluation de l’impact sur l’environnement, par exemple, telle qu’elle
                 a été constatée par la Cour dans le présent arrêt s’agissant de la Construc‑
                 tion d’une route (par. 153‑162), met en évidence, à mon sens, la corrélation
                 qui existe entre le principe de prévention et le principe de précaution.
                    55. J’ai eu l’occasion de m’arrêter sur ce point particulier il y a cinq ans
                 dans l’autre affaire latino‑américaine mentionnée ci‑dessus, relative à des
                 Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay).
                 Dans l’opinion individuelle que j’ai jointe à l’arrêt rendu le 20 avril 2010
                 en cette affaire, j’indiquais que, si le principe de prévention supposait que
                 les risques pouvaient être évalués objectivement afin d’éviter que des
                 dommages soient causés, le principe de précaution consistait à évaluer des
                 risques entourés d’incertitudes, compte tenu de la vulnérabilité de l’être
                 humain et de l’environnement, ainsi que de la possibilité de dommages
                 irréversibles (C.I.J. Recueil 2010 (I), p. 162‑163, par. 72‑73).
                    56. Je soulignais également que, contrairement à la croyance positiviste
                 en la certitude de la connaissance scientifique, le principe de précaution
                 était lié au devoir de diligence, face aux incertitudes de la science 24 ; de nos
                 jours, la précaution s’impose donc plus que jamais (ibid., p. 166, par. 83, et
                 p. 168‑169, par. 89). Il n’est pas surprenant que certaines conventions
                 concernant le droit de l’environnement donnent corps à la fois au principe
                 de prévention et au principe de précaution, et reconnaissent le lien qui les
                 unit, établissant le fondement de l’obligation de réaliser une évaluation de
                 l’impact sur l’environnement (ibid., p. 170‑171, par. 94‑96), ainsi que la
                 Cour l’a confirmé en l’affaire relative à la Construction d’une route.
                    57. Dans le présent arrêt, la Cour, rappelant la décision qu’elle avait
                 rendue en l’affaire relative à des Usines de pâte à papier sur le fleuve Uru‑
                 guay en 2010, a réaffirmé le devoir d’agir avec diligence afin de prévenir les
                 dommages transfrontières importants à l’environnement (arrêt, par. 104),
                 en s’attachant plus particulièrement à la réalisation d’une évaluation de
                 l’impact environnemental dans le cadre plus vaste du droit international
                 général (ibid., par. 104‑105). Elle a ensuite énoncé ce qui suit :
                        « Si l’évaluation de l’impact sur l’environnement confirme l’exis-
                      tence d’un risque de dommage transfrontière important, l’Etat d’ori-
                      gine est tenu, conformément à son obligation de diligence due,

                    23 CR 2015/15 du 29 avril 2015, p. 44‑45, par. 26‑27 (déclaration du conseil du Nica-

                 ragua).
                    24 Pour un réexamen récent du principe de précaution, voir A. A. Cançado Trindade,

                 « Principle 15 — Precaution », The Rio Declaration on Environment and Development —
                 A Commentary (dir. publ., J. E. Viñuales), Oxford University Press, 2015, p. 403‑428.

                                                                                                    115




5 Ord 1088.indb 227                                                                                         19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 777

                      d’informer et de consulter de bonne foi l’Etat susceptible d’être
                      affecté, lorsque cela est nécessaire aux fins de définir les mesures
                      propres à prévenir ou réduire ce risque. » (Arrêt, par. 104.)


                                  XI. La voie vers le développement progressif
                                          des mesures conservatoires

                   58. Cela posé, la principale leçon à tirer en l’espèce, qui me semble
                 devoir être consignée dans la présente opinion individuelle sous la
                 rubrique de la dimension préventive en droit international contemporain,
                 que j’ai traitée aux paragraphes précédents, concerne l’édification d’un
                 régime juridique autonome des mesures conservatoires tel que je le conçois,
                 avec tous ses éléments et conséquences, eu égard à la conclusion de la
                 Cour en l’affaire relative à Certaines activités.

                    59. Ainsi, dans l’exposé de mon opinion dissidente joint à l’ordon-
                 nance rendue par la Cour le 16 juillet 2013 dans les présentes affaires
                 jointes, ordonnance en laquelle la Cour avait décidé de ne pas indiquer de
                 nouvelles mesures conservatoires ni modifier celles déjà en vigueur par
                 suite de son ordonnance précédente du 8 mars 2011, je faisais valoir ce
                 qui suit, et qui mérite d’être répété ici :
                          « En somme, je suis d’avis que les mesures conservatoires, dotées
                      d’une base conventionnelle — comme celles indiquées par la Cour
                      (en application de l’article 41 de son Statut) —, jouissent également
                      d’une autonomie propre en ce qu’elles relèvent d’un régime juridique
                      spécifique, et que tout défaut de mise en œuvre engage la responsabi-
                      lité de l’Etat concerné et entraîne des conséquences juridiques, sans
                      préjudice de l’examen au fond de l’affaire en question et de la déci-
                      sion rendue à cet égard. Cela met en lumière l’importante dimension
                      préventive de telles mesures, ainsi que leur portée. Il incombe à la
                      Cour, aujourd’hui et dans les années à venir, d’accorder à cette ques-
                      tion l’attention qu’elle mérite.
                      �����������������������������������������������������������������������������������������������������������������
                          Les mesures conservatoires génèrent, pour les Etats concernés, des
                      obligations (de prévention) distinctes de celles qui découlent des déci-
                      sions rendues par la Cour sur le fond (et les réparations) des affaires
                      en question. C’est là une conséquence de ce que je considère comme
                      étant le régime juridique autonome de telles mesures. Il est aujourd’hui
                      impératif, me semble‑t‑il, d’affiner et de développer conceptuellement
                      ce régime juridique autonome, en s’attachant en particulier à l’essor
                      contemporain des mesures conservatoires, aux moyens d’en garantir
                      la mise en œuvre diligente et aux conséquences juridiques d’un défaut
                      de mise en œuvre — et ce, dans l’intérêt de ceux qu’elles tendent à
                      protéger.
                      �����������������������������������������������������������������������������������������������������������������

                                                                                                                                  116




5 Ord 1088.indb 229                                                                                                                        19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 778

                         [L]a question que la Cour a été priée de trancher exige d’elle une
                      position plus proactive, afin non seulement de régler le différend qui
                      lui est soumis, mais également d’énoncer le droit (juris dictio) pour
                      ainsi contribuer efficacement à éviter ou prévenir les dommages irré-
                      parables dans des situations d’urgence, ce qui profitera, en fin de
                      compte, à tous les sujets du droit international — qu’il s’agisse des
                      Etats, de groupes d’individus ou de simples particuliers. Après tout,
                      la personne humaine (vivant en harmonie dans son habitat naturel)
                      occupe une place centrale dans le jus gentium renouvelé de notre
                      temps. » (C.I.J. Recueil 2013, p. 268, par. 72, et p. 269‑270, par. 75-76.)
                     60. Les mesures conservatoires ont gagné de l’importance, ayant connu
                 une expansion et une évolution considérables au cours des dernières
                 années, en particulier dans les régimes de protection (notamment ceux
                 relatifs à la personne humaine et à l’environnement). Elles ont pris un
                 caractère non pas simplement préventif, mais proprement tutélaire, offrant
                 une protection plus étendue. En conclusion, le régime juridique autonome
                 des mesures conservatoires recouvre, de mon point de vue, leur nature
                 juridique, les droits et obligations en jeu, leurs effets juridiques et l’obliga-
                 tion de les mettre à exécution, ainsi que les conséquences juridiques qui en
                 découlent — autant de considérations parallèles à la procédure sur le
                 fond.
                     61. Les droits protégés par les mesures conservatoires ne sont pas les
                 mêmes que ceux relevant du fond et les obligations découlant des mesures
                 conservatoires sont distinctes de celles pouvant découler de l’arrêt
                 ­ultérieur sur le fond, auxquelles elles viennent s’ajouter. Le non‑respect
                  d’une mesure conservatoire peut également causer un dommage à une
                  victime : il peut causer des dommages irréparables, même au stade de la
                  prévention.

                    62. Afin d’éviter ou de prévenir pareils dommages, les mesures conser-
                 vatoires établissent des obligations spécifiques 25 et distinctes de celles qui
                 pourront découler ensuite de l’arrêt au fond 26. Ainsi que je l’ai exposé il y
                 a une dizaine d’années, alors que je siégeais au sein d’une autre juridiction
                 internationale, de telles juridictions ont le pouvoir ou la faculté intrin-
                 sèque de vérifier motu proprio si l’Etat concerné met en œuvre les mesures
                 conservatoires qu’elles ont indiquées, ce qui est « d’autant plus nécessaire
                 et important dans les situations de gravité et d’urgence extrêmes », afin de
                 prévenir ou d’éviter tout dommage irréparable 27.


                    25 Voir, en ce sens, CIADH, affaire relative à Eloísa Barrios et autres c. Venezuela (déci-

                 sion du 29 juin 2005), opinion concordante de M. le juge Cançado Trindade, par. 5‑6.
                    26 Voir, en ce sens, CIADH, affaire des Communautés du Jiguamiandó et du Curbaradó

                 c. Colombie (décision du 7 février 2006), opinion concordante de M. le juge Cançado Trin-
                 dade, par. 5‑6.
                    27 Voir, en ce sens, CIADH, affaire relative à Eloísa Barrios et autres c. Venezuela (déci-

                 sion du 22 septembre 2005), opinion concordante de M. le juge Cançado Trindade, par. 6.

                                                                                                          117




5 Ord 1088.indb 231                                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 779

                    63. Dans ces circonstances, une juridiction internationale ne saurait
                 s’abstenir d’exercer ce pouvoir ou cette faculté de s’assurer de la mise en
                 œuvre de ses propres décisions, dans l’intérêt de la bonne administration
                 de la justice. Le défaut de mise en œuvre de mesures conservatoires consti-
                 tue un manquement aux obligations internationales découlant de celles‑ci.
                 Il n’est donc pas nécessaire, selon moi, d’attendre la conclusion de la pro-
                 cédure sur le fond pour en faire état, en particulier lorsque cette procé-
                 dure se prolonge indûment.

                   64. De surcroît, point n’est besoin qu’une demande soit présentée en ce
                 sens par l’Etat concerné pour que la Cour puisse constater un tel manque-
                 ment, celle‑ci étant pleinement habilitée à le faire sans délai sponte sua et
                 ex officio, dans l’intérêt de la bonne administration de la justice. La
                 constatation du non‑respect de mesures conservatoires a des conséquences
                 en droit ; elle ouvre la voie à l’octroi d’une réparation sous différentes
                 formes, voire au remboursement des frais de procédure.

                   65. Dans le présent arrêt rendu dans ces deux affaires jointes relatives
                 à Certaines activités et à la Construction d’une route, la Cour a pris ce
                 point en considération, ayant conclu que sa constatation d’un manque-
                 ment à des obligations découlant de son ordonnance en indication de
                 mesures conservatoires du 8 mars 2011 — en l’affaire relative à Certaines
                 activités 28 — constituait une « satisfaction appropriée » pour le deman-
                 deur (par. 139). Pour toutes les raisons exposées ci‑dessus, il est grand
                 temps d’affiner le régime juridique autonome des mesures conservatoires
                 sur le plan conceptuel.
                   66. Cela permettrait de clarifier davantage ce domaine du droit inter-
                 national marqué par la prévention et le devoir de diligence, et, ainsi, de
                 favoriser le développement progressif de ces mesures dans le droit des
                 gens contemporain, conformément à leur dimension préventive, au profit
                 de tous les justiciables. Le développement progressif des mesures conser-
                 vatoires est un domaine dans lequel la jurisprudence internationale semble
                 devancer la doctrine, et c’est une source de satisfaction pour moi que de
                 tâcher d’y contribuer.


                                                XII. Récapitulation finale

                    67. Les mesures conservatoires donnent, comme on l’a vu, largement
                 matière à réflexion au niveau juridico‑épistémologique. Temps et droit
                 sont ici inéluctablement liés, comme dans d’autres domaines du droit
                 international. Les mesures conservatoires mettent en exergue la dimen-
                 sion préventive qui se dessine de plus en plus clairement en droit interna-
                 tional contemporain. Elles ont profondément évolué, mais un long chemin
                 reste encore à parcourir pour qu’elles déploient tout leur potentiel. Pour
                      28   Les paragraphes 127 et 129 et le point 3 du dispositif.

                                                                                           118




5 Ord 1088.indb 233                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 780

                 tenter de tracer ce chemin, je me propose dans cette ultime partie, qui
                 n’est pas la moins importante, de récapituler rapidement les principaux
                 points à soulever, s’agissant notamment des mesures conservatoires, au fil
                 du présent exposé.
                    68. Primus : la dimension préventive en droit international contempo-
                 rain ressort clairement de la formation d’un régime juridique autonome
                 des mesures conservatoires, tel que je le conçois. Secundus : cette dimen-
                 sion préventive revêt une importance croissante dans les régimes de pro-
                 tection (notamment ceux relatifs à la personne humaine et à
                 l’environnement), touchant de plus près aux principes généraux du droit.
                 Tertius : historiquement nées dans le droit interne comparé en tant que
                 dispositif préventif, les mesures conservatoires ont acquis une plus vaste
                 portée au niveau international et revêtent aujourd’hui un caractère pro-
                 prement tutélaire, et non plus uniquement préventif, agissant comme une
                 véritable garantie juridictionnelle internationale de nature préventive.
                 Quartus : les notions de prévention et de précaution sous‑tendent les
                 mesures conservatoires, qui ont vocation anticipatoire, ayant pour objet
                 d’éviter qu’un différend ne s’aggrave ou que des dommages irréparables
                 ne soient causés.
                    69. Dans le cadre de leur régime juridique autonome, les mesures
                 conservatoires, quintus, viennent garantir des droits qui ne sont pas néces-
                 sairement les mêmes que ceux invoqués dans la procédure au fond et,
                 sextus, génèrent en elles‑mêmes des obligations, indépendamment de
                 celles pouvant découler de la décision ultérieure de la Cour sur le fond ou
                 sur la réparation. Septimus : la Cour est pleinement habilitée à indiquer
                 des mesures conservatoires et à ordonner motu proprio toute mesure
                 qu’elle juge nécessaire.
                    70. Octavus : la Cour est pleinement habilitée à indiquer motu proprio
                 des mesures conservatoires totalement ou partiellement différentes de
                 celles qui sont sollicitées. Nonus : elle peut en indiquer motu proprio de
                 nouvelles sans attendre qu’une partie présente une demande à cet effet.
                 Decimus : la Cour a le pouvoir ou la faculté intrinsèque de s’assurer
                 ex officio de la mise en œuvre des mesures conservatoires et d’en renforcer
                 ainsi la dimension préventive.
                    71. Undecimus : le non-respect de mesures conservatoires constitue un
                 manquement autonome, distinct de ceux susceptibles d’être constatés par
                 la Cour au stade ultérieur du fond. Duodecimus : un tel manquement
                 engage en lui-même la responsabilité de l’Etat, venant s’ajouter à tout
                 autre manquement susceptible d’être constaté ensuite par la Cour au
                 stade du fond. Tertius decimus : la notion de victime se retrouve également
                 dans le domaine des mesures conservatoires.
                    72. Quartus decimus : la constatation par la Cour du non‑respect d’une
                 mesure conservatoire ne devrait pas être subordonnée à l’achèvement de
                 la procédure sur le fond, les effets en droit devant en être déterminés sans
                 délai, dans l’intérêt de la bonne administration de la justice. Quintus deci‑
                 mus : les juridictions internationales modernes ont le pouvoir ou la faculté
                 intrinsèque de constater de tels manquements sans délai, avec toutes les

                                                                                           119




5 Ord 1088.indb 235                                                                               19/10/16 12:01

                certaines activités et construction d’une route (op. ind. cançado trindade) 781

                 conséquences juridiques qui en découlent (réparation sous toutes ses
                 formes, notamment la satisfaction, voire remboursement des frais de pro-
                 cédure). Sextus decimus : l’obligation de réparation (sous toutes ses
                 formes) découle automatiquement du non‑respect de mesures conserva-
                 toires.
                   73. Septimus decimus : la corrélation entre manquement et obligation
                 de réparation se retrouve également dans le régime juridique autonome
                 des mesures conservatoires. Duodevicesimus : ce régime, avec tous ses élé-
                 ments constitutifs (voir supra), contribue à assurer la prééminence du
                 droit à l’échelle internationale. Undevicesimus : les mesures conservatoires
                 ont beaucoup évolué au cours des dernières décennies, mais un long che-
                 min reste encore à parcourir pour qu’elles déploient tout leur potentiel.
                 Vicesimus : il incombe aux juridictions internationales contemporaines
                 d’affiner le régime juridique autonome de ces mesures et de favoriser leur
                 développement progressif, au profit de tous les justiciables.


                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                           120




5 Ord 1088.indb 237                                                                               19/10/16 12:01

